Citation Nr: 1617606	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, Veteran's spouse.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1960 to August 1962.  He had subsequent inactive service in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case was before the Board in February 2015 and October 2015, where it was remanded for evidentiary and procedural development.  All actions required by these remands have been accomplished and the case is ripe for appellate review.  

The Veteran appeared at two Videoconference hearings before Veterans Law Judges (VLJs).  The hearing transcripts, dated in August 2014 and January 2016, are of record.  


FINDINGS OF FACT

1.  The Veteran experiences a bilateral hearing loss disability within the meaning of VA regulations as well as tinnitus.  

2.  The evidence of record supports a finding that bilateral hearing loss and tinnitus occurred as a result to exposure to loud noises experienced during the Veteran's naval service on an aircraft carrier flight deck.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
 
Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned on the basis of continuity of symptoms. However, the continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Tinnitus and bilateral hearing loss disability, as organic disorders of the central nervous system, are listed as examples of  "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does apply.  See Walker at 708 (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).  As this is the case, the appellant could establish service connection both by showing a nexus to service or by establishing a continuity of symptomatology since service separation.  Id.  Further, should the tinnitus or hearing loss first have become manifest to a compensable degree within the first post-service year, service connection would also be warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to the requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Analysis

The Veteran contends that he currently experiences a bilateral hearing loss disability within the meaning of VA regulations as well as tinnitus.  While he notes that he was not diagnosed with these conditions at the time of his separation from service, he asserts that he experienced hearing acuity depreciation as well as ringing in the ears during service and, in fluctuating severity, since his separation from service.  He attributes these conditions to working in a high-noise environment while in the Navy.  

The DD Form 214 reflects that the Veteran served aboard USS Ticonderoga, a conventional (non-nuclear) aircraft carrier as an undesignated Airman.  That is, while he was a member of the ship's company, he was assigned to perform duties with the ship's air wing.  In testimony offered before the Board, the Veteran asserted that he acted as a fuel specialist and that, in the performance of his duties, would spend most of his duty time on the ship's flight deck.  He also notes that he performed welding duties in the course of ordinary ship maintenance.  

Given what is documented by the service personnel records, it is certainly probable that the Veteran would have spent a great deal of time aboard Ticonderoga on her flight deck.  With minimal exceptions, this is one of the nosiest occupational environments in which a member of the Armed Forces can serve.  Loud jet, propeller, and rotary engines, as well as hydraulic catapult operations, would certainly present a situation where the Veteran would have been exposed to a high degree of acoustic trauma.  The Veteran reported that he wore ear protection during this time ("Mickey Ears"); however, he also reported that the fit of these rubber muffs was not always good and that noise abatement wasn't particularly effective.  

The Veteran did not report to several scheduled VA examinations offered throughout the course of the appeal, but did report to one offered following the Board's February 2015 remand.  In the narrative portion of an examination report, dated in May 2015, the Veteran was assessed as having bilateral hearing loss disability within the meaning of VA regulations as well as bilateral tinnitus.  Regarding a potential nexus to service, the examiner noted that she could not resolve the issue without resort to speculation as regards hearing loss, and with respect to tinnitus, stated that due to the Veteran reporting an onset thirty years after service separation, that it was less likely than not that such a condition had origins in service.  

Essentially, the examiner noted that the in-service audiological findings, being only whispered voice following entrance into active duty, were not helpful in determining as to if current hearing loss disability was related to acoustic trauma.  She did not take into account the Veteran's credible reports of experiencing hearing acuity issues during service, and instead, in effect, merely stated that noise exposure existed.  As regards tinnitus specifically, the examiner noted that the Veteran had, during the course of the claim, noted an onset of tinnitus at a time proximate to service discharge; however, she gave more weight to differing testimony which placed the onset of tinnitus at a time several years after service discharge.  Based on the conflicting evidence and the cursory dismissal of the lay testimony, the Board cannot consider the speculative opinion rendered in 2015 as exceptionally probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

To support his claims, the Veteran posited the private opinions of both an audiologist and a audioprothologist.  The audiology opinion, dated in September 2015, was afforded after an otoscopic examination.  The examiner noted post-service recreational noise exposure as well as in-service acoustic traumas, and stated that "in light of the precipitous loss in the high frequencies ([greater than or equal to] 2000Hz in the right ear and 3000Hz in the left ear), it is my professional opinion that [the Veteran's] hearing loss is more likely than not related to the acoustic trauma he received while serving on the flight deck during his time in the U.S. Navy."  This clinician also noted the Veteran's complaint of a "hissing" sound in his ear, and stated that the Veteran began noticing tinnitus "within six months of his discharge from the Navy."  The private audioprothologist opined, in January 2016, that exposure to "firearms and jet engines during his service in the 1950s and early 1960s," conducted with "inadequate or no hearing protection," would "cause irreversible hearing impairment as well as tinnitus."  The examiner concluded that "the Veteran's hearing impairment and tinnitus is at least as likely as not the result of noise exposure during his time in military [service]."  

Both of these private clinicians reviewed the appropriate circumstances of service and noted the severe level of acoustic trauma that would have been experienced during flight deck duties.  Significantly, these examiners correctly considered the credible lay reports of hearing depreciation and tinnitus as occurring in and shortly after service discharge (even though a diagnosis didn't occur until many years thereafter).  The pronounced level of hearing loss disability which is currently present, as well as the level of acoustic trauma and the credible reports of "hissing" and depreciation near the time of the Veteran's separation from naval service, formed the basis of the positive rationales offered by the private providers.  Unlike the VA examiner of 2015, the opinions are well-rationalized and fully consider the pertinent lay evidence of record in coming to a conclusion.  Accordingly, the opinions are decidedly more probative than the conclusory and speculative VA opinion, and are given more weight by the Board.  

As the probative evidence of record, which includes the private medical opinions of 2015/2016 and the Veteran's competent reports of hearing acuity and tinnitus issues stemming from a time proximate to extreme levels of in-service acoustic trauma with inadequate hearing protection, are supportive of the claim, the Board can conclude that the requirements for entitlement to service connection for bilateral hearing loss disability and tinnitus have been met.  Accordingly, the claims are granted.  


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  

Entitlement to service connection for tinnitus is granted.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


